Citation Nr: 1612072	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, status post-spinal fusion. 
 
2. Entitlement to service connection for neurological manifestations, left lower extremity (LLE), to include foot drop, claimed as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Atlanta, Georgia regional office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection.

In May 2015, the Veteran provided testimony at a hearing via videoconference before the undersigned.  A transcript is in the record.

In August, 2015, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.



FINDING OF FACT

Post-operative lumbar spine and associated LLE neurological disabilities are not due to an injury or disease incurred in active service.



CONCLUSIONS OF LAW

1. The requirements for entitlement to service connection for post-operative lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).

2. The requirements for entitlement to service connection for lumbar spine-associated LLE neurological disability are not met.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. §§ 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application. Prior to issuance of the September 2010 rating decision, via letters dated in February 2010 and July 2010, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  The Veteran has not asserted any notice error or specific prejudice as a result. Hence, the Board finds that VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c).  The Veteran's VA and private treatment records are in the claims file. Neither the Veteran nor his representative asserts that there are additional records to obtain.  As noted earlier, the Board remanded the case in August 2015 for clarification by the examiner, as the Board determined that the examiner apparently did not consider the lay evidence of record and did not provide an adequate rationale for the negative nexus opinion. See Jones v. Shinseki, 23 Vet. App. 383 (2010); Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The noted deficiencies were subsequently addressed by the examiner and adequately addressed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Hence, the Board finds that the examination report is adequate for appellate review purposes.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  Further, as noted in the Introduction, the undersigned held the record of the hearing open so the Veteran could obtain additional evidence, which he in fact did.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Generally, to establish a right to service connection, a veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson, 2 Vet. App. at 19.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The Veteran asserts that his currently diagnosed post-operative lumbar spine disability, and the associated LLE neurological disability are due to an injury he sustained while serving aboard the USS Magoffin when it was in or near the port of Da Nang, Republic of Vietnam.  In his several written submissions and his hearing testimony, the Veteran has reported that he was performing repairs in a cargo hold when General Quarters sounded.  In the process of ascending a ladder to get to his station, he slipped and fell about 15 feet. One of his feet was caught in the rope ladder which prevented him from falling further. In a December 2010 statement, he stated that his injury occurred in October 1966.  

He testified further that he started experiencing back pain about two years after his separation from active service. The Veteran added that he sought treatment from VA in 1970, but did not follow up because he was given a lot of paperwork to complete and was treated badly.  Instead, he sought treatment from his mother's physician.  Near the end of his testimony, the Veteran noted that his back may have bothered him a little bit while he was in service, but he did not want to complain about something small.

Service treatment records (STRs) do not report the fall into a cargo hold, or a back injury.  The do include the Veteran's complaint in April 1966 that he was having difficulty walking due to back pain.  He was subsequently noted to have a boil.  There were no subsequent complaints referable to the back and the examination for separation from service noted no findings of back disability.

VA outpatient treatment records show that in October 2009, the Veteran reportedly received his initial assessment.  He reported a five year history of degenerative joint disease and lumbar symptoms since 2004.   He was seen with back complaints in November 2009.  The recorded history dated to 2004 when the Veteran had undergone back surgery.

The Veteran authorized VA to obtain records of the surgery and treatment in 2004.  Efforts to obtain the records were unsuccessful.

The September 2010 fee-basis examination report reflects that the Veteran related that he had been injured in the Navy when he fell into a cargo hold.  He was helped up and felt fine at the time.  He reported the onset of his low back symptoms was in 1975.  

After a review of the medical records and examining the Veteran, the examiner diagnosed intervertebral disc syndrome (IVDS), which included the LLE pathology.  The examiner stated that a nexus opinion could be rendered only via speculation, as a thorough review of the Veteran's records failed to show treatment for a back injury in service.  As noted earlier, the Board remanded for clarification, and directed that the examiner be informed of a relevant entry in the service treatment records.

An entry in the service treatment records dated in April 1966 notes that the Veteran presented at sick bay with complaints of pain at the right thigh. The examiner diagnosed inflammation of the skin on the right lateral side of the anus, and noted that it was probably developing cellulitis.  Hot soaks and aspirin as needed were recommended. The next day, the Veteran returned with complaints of difficulty walking because of pain at the lower portion of the back. The examiner noted that he should continue the hot soaks and prescribed bed rest.

In an October 2010 statement, the Veteran's brother related that the Veteran had sent him letters wherein he related that he had injured himself.  Another relative related in an October 2010 statement that he never heard the Veteran complain of low back pain until after active service, and that the Veteran had said that he was injured in service.  In a third statement, also dated in October 2010, A.P. reported that had heard about the Veteran having fallen into a cargo hold.

In September 2015 the Veteran underwent another VA examination.  The examiner noted that the Veteran's records were reviewed. The examiner noted that the April 1966 notation in the service treatment records where complaints of back pain were noted was not really about the Veteran's lumbar spine, but rather was about a skin inflammation/possible cellulitis that started from the Veteran's right thigh and radiated to the lower portion of his back, and it made it difficult to walk.

As concerned the Veteran's and other lay statements about the injury he sustained when he fell into a cargo hold, there was no mention of left leg pain at the Veteran's August 1968 physical examination for his separation; and, spine and musculoskeletal examinations were assessed as normal. The examiner noted that the Veteran left active service almost two years after his claimed injury without any documented complaints of back pain. The examiner noted further that an MRI examination in 2005 showed lumbar stenosis at L2-3 and L3-4; and, although the Veteran underwent a lumbar laminectomy and spine fusion in 2005, the lumbar surgery and the left foot drop occurred some 39 years after his in-service fall, and 37 years after his separation from active service. As a result, the examiner opined that it was not at least as likely as not that the Veteran's currently diagnosed lumbar spine disability is causally connected to his active service, to include the event noted in the service treatment records in April 1966.

Analysis

There is no dispute that the Veteran has a current low back and associated left lower extremity disability.

The service treatment records do not document the injury reported by the Veteran, but he is nonetheless competent to report the fall into a cargo hold.  There are reasons to question the credibility of these reports.  The Veteran reported that the fall occurred in October 1966 while his vessel was at Da Nang, Vietnam.  His service personnel records reflect; however, that the Magoffin was in the waters of RVN only from January to February 1966; and May 1967 to October 1967.  The description of the fall has also varied.  At one point the Veteran reported that he was able to get up after the fall and felt fine; while on another occasion he reported dangling from a rope.  

Resolving reasonable doubt in the Veteran's favor and finding that the fall occurred, the evidence is against a nexus between the fall and the current back disability.  The entries in the service treatment records do not note any reports of a back injury or complaints of back pain proximate to the time when the fall occurred.  The April 1966 entry is entirely silent as concerns an injury due to a fall.  The separation examination also records no back disability or complaints.  

Lay reports may not be rejected summarily solely due to the absence of contemporaneous medical documentation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nonetheless, the evidence of record reflects that the Veteran has not consistently reported a continuity of symptomatology.  At the initial VA examination, he reported the onset of onset of his symptoms in the 1970s approximately seven years after service.

When initially seen by VA for back complaints in 2009, the Veteran reported a history that began only in 2004, decades after service.  At the hearing, the Veteran had difficulty recalling back symptoms in service.  He explained the absence of in-service treatment on the basis that he did not want report minor problems, but the service treatment records show that he reported numerous problems ranging from an upset stomach to a sore toe.  Ongoing back pain would seem to be at least as significant as the issues for which he sought treatment.

The September 2015 addendum reflects that the examiner opined that, even considering an in-service fall and injury as reported by the Veteran and his friends, any impact had resolved at the time the Veteran separated from active service, as noted on the report of the physical examination for his separation.  The examiner considered an accurate history, gave a definitive opinion and provided reasons for the opinion that were consistent with the history.  The opinion is; therefore, highly probative.  Nieves-Rodriguez v. Peake.

The statements submitted on the Veteran's behalf support findings that the Veteran has a current disability and note his reports of an injury in service.  They do not provide information regarding an ongoing back disability beginning in service or otherwise provide a nexus to service.

The Board acknowledges that lay reports may not be rejected summarily solely due to the absence of contemporaneous medical documentation. Davidson, 581 F.3d 1313; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). Nonetheless, the evidence of record reflects that the Veteran's own reported history reflects that the date of the onset of his symptoms was in the 1970s.

The preponderance of the evidence is against arthritis having manifested in service or to a compensable degree within one year of the Veteran's separation from service.  As noted, the weight of the evidence shows a disability beginning decades after service.  Hence, there is no basis for service connection on a presumptive basis. 38 C.F.R. § 3.307(a), 3.309(a).  

As just discussed, service connection on the basis of continuous symptomatology is not available.  Walker, 708 F.3d 1331; 38 C.F.R. § 3.303(b).  As concerns the Veteran's lay reports of continuous low back pain after his reported fall and after active service, the Board, regrettably, finds the assertions incredible.

One of his "Buddy" statements reflects the writer related that he did not hear the Veteran complain of back pain until after his active service.

Thus, the Board is constrained to find that the preponderance of the evidence is against a causal connection between the Veteran's currently diagnosed lumbar spine disability and his active service, to include a reported in-service fall. 38 C.F.R. § 3.303.  The evidence is all to the effect that the current left lower extremity disability is the result of the current low back disability.  Because the back disability is not service connected, there is no basis for service connection on a secondary basis.  38 C.F.R. § 3.310(a)(b) (2015).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).











						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a lumbar spine disability, status post-spinal fusion, is denied. 
 
Entitlement to service connection for neurological manifestations, LLE, to include foot drop, claimed as secondary to a lumbar spine disability, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


